DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/08/2022 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance

1.	Claims 1-10 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an eyewear comprises an eyewear frame having a front section and first and second extended endpieces, the first and second extended endpieces being provided at opposite sides of the front section of the eyewear frame, the first extended endpiece being adjacent a first side of the front section, and the second extended endpiece being adjacent a second side of the front section; a first integrated circuit provided internal to the first extended endpiece; a second integrated circuit provided internal to the second extended endpiece; (claim 10) an eyewear comprises an eyewear frame having a front section and first and second extended endpieces, the first and second extended endpieces being provided at opposite sides of the front section of the eyewear frame; a first integrated circuit provided internal to the first extended endpiece of the eyewear frame; a second integrated circuit provided internal to the second extended endpiece; and a third integrated circuit provided internal to the eyewear frame and operatively connected to at least the first integrated circuit or the second integrated circuit.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rizzo  (US 10,571,715 B2 of record) discloses eyewear device, in figure 1, comprising of a visual assistive device (100), eyeglass frames (102), radiation detectors (120, 122) on temple (102), and circuit (130).  However, Rizzo does not teach or fair suggest that an eyewear frame having a front section and first and second extended endpieces, the first and second extended endpieces being provided at opposite sides of the front section of the eyewear frame, the first extended endpiece being adjacent a first side of the front section, and the second extended endpiece being adjacent a second side of the front section; a first integrated circuit provided internal to the first extended endpiece; a second integrated circuit provided internal to the second extended endpiece.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872